Currier, Judge,
delivered the opinion of the court.
" This is a replevin -suit which was Commenced before'a justice of the peace, under the statute (Gen. Stat.' 1865, p. T08, ’§ 1). On appeal to'the Circuit Court the plaintiff recovered judgment. The defendant- moves in arrest on the ground of supposed radical deficiencies in the Original statement filed with the justice. The statement shows that the plaintiff was the “ owner and entitled to the possession ” of the claimed property, and that the defendant wrongfully detained it, without stating any venue in the body of the complaint. 'The venue, however, appears in the margin. Following- the prayer for' judgment is this: “ Washington Stoker, plaintiff, makes oath and says that, to the best of his knowledge and belief, the facts and allegations contained in the above statement are jilst and true.” The paper was then' signed by Stoker, and sworn to, the jiirat being in the usual form.
- The objections to the statement are that it fails to aver that the plaintiff was “lawfully” entitled to the-possession of the property sued for; that no venue is laid- in the body of it; and that it is not, as the defendant assumes, verified by affidavit.
As' grounds' for arresting the judgment, there is nothing in either of these objections, and the judgment will consequently be affirmed.
The other judges concur.